Citation Nr: 1011262	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  09-09 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from November 1947 to 
November 1951 and from October 1953 to October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran was denied service connection for tinnitus by 
way of a Board decision dated in January 2006.  

2.  The evidence received since the January 2006 Board 
decision is new, and it raises a reasonable possibility of 
substantiating the underlying claim of service connection 
for tinnitus.  

3.  The Veteran currently suffers from tinnitus and there is 
a reasonable basis for attributing such disability to 
acoustic trauma during active service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for tinnitus 
has been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  The Veteran has tinnitus that is the result of disease or 
injury incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran originally sought entitlement to service 
connection for tinnitus in August 2003.  The RO denied the 
claim in December 2003.  The Veteran perfected an appeal to 
the Board.  The Board denied his claim for service connection 
in January 2006.  The Veteran did not appeal the decision or 
seek reconsideration.  The January 2006 Board decision is 
final and is the last final denial on any basis.  See 
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2005).  As a result, consideration of a claim for 
entitlement to service connection for tinnitus may now be 
considered on the merits only if new and material evidence 
has been received since the time of the last final denial.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the January 2006 Board 
decision consisted of the Veteran's service treatment records 
(STRs), his DD 214s reflecting his military occupational 
specialty (MOS) as a boatswains mate (BM), audiogram from J. 
M. Singleton, CCC, dated in February 2004, audiogram from 
Hearing Center , Inc., dated in April 2004, VA outpatient 
record dated in October 2004, VA audiology examinations dated 
in October 2003, April 2005, and an addendum dated in October 
2005, and statements from the Veteran.  

As noted, the Veteran's DD 214s reflect that he served as a 
BM during his two periods of active service.  The documents 
also show that he had approximately 3 1/2 years of sea/foreign 
service during his first enlistment with his most significant 
assignment shown as the USS Sicily (CVE 118), and 
approximately 6 months sea/foreign duty in his second 
enlistment.  The Veteran was discharged while serving onboard 
the USS Iowa (BB 61).  Thus, his military duties would have 
placed him on the deck of the aircraft carrier Sicily and 
performing deck-related duties on the battleship Iowa.

The Veteran's STRs are negative for any type of hearing loss, 
tinnitus, or ear-related complaints.  

The October 2003 VA examination found evidence of hearing 
loss for VA disability purposes.  It was noted that the 
Veteran alleged noise exposure from noise on the flight deck 
and the firing of large guns on his ship.  The Veteran also 
claimed that he suffered from bleeding in the ear as a result 
of one incident of his ship's guns being fired.  The 
Veteran's post-service noise exposure was limited as he was 
employed as a salesman.  The Veteran reported periodic 
tinnitus with an onset of approximately 10 years earlier.  
The examiner stated that, given the onset and periodic nature 
of the Veteran's tinnitus, it was as likely as not that it 
did not result from military service.  The examiner also 
concluded that, if the Veteran's report of noise exposure was 
true, it was as likely as not that at least some of his 
hearing loss was due to his military service.

The RO granted service connection for bilateral hearing loss 
in December 2003.  The RO also denied service connection for 
tinnitus.  The RO noted that the STRs were negative for 
tinnitus and the VA examiner did not relate it to service.

The Veteran provided a statement wherein he described his 
ship was firing its 5-inch 38 guns in 1948.  He said he 
"broke" his left ear drum as a result of exposure to the 
noise.  He, and others with a similar complaint, went to sick 
bay and the physician told them their ear drums would heal on 
their own.  

The Veteran provided an additional statement to correct the 
examiner's statement regarding his reported onset of 
tinnitus.  He said there was no word for tinnitus until about 
10 years ago.  He said he had tinnitus ever since his ear was 
damaged in service.  

The private audiograms from J. M. Singleton and the Hearing 
Center provided results on audiometric testing.  There was no 
reference to tinnitus.  The VA outpatient record was an 
audiology clinic note for testing hearing impairment and 
fitting of hearing aids.

The Veteran submitted another statement wherein he said he 
was subjected to loud noises on the deck of the Sicily.  He 
repeated his story of his ear drum being ruptured.  He also 
said he was on deck when the battleship Iowa was firing its 
16-inch guns.  

The Board denied the Veteran's claim for a higher rating for 
his service-connected hearing loss in January 2005.  His 
claim for service connection for tinnitus was remanded for 
another examination and opinion.  The Board noted that the 
Veteran had been granted service connection for hearing loss 
based on his noise exposure in service.

The Veteran submitted a statement that he used to take an 
aspirin to help alleviate his symptoms of tinnitus.  Thus, it 
would come and go and he learned to live with it because 
there was not much he could do for his tinnitus.

The Veteran was afforded a VA examination in April 2005.  The 
examiner was the same examiner as had evaluated the Veteran 
in October 2003.  The examiner provided a detailed statement 
in regard to the Veteran's claimed date of onset of tinnitus.  
The examiner noted that many veterans did not know what 
tinnitus was and that she would ask them if they had any 
ringing in the ears, buzzing sounds, or the sound of 
crickets.  The examiner also stated that, if a veteran 
reported an onset of tinnitus at any time after service, she 
would ask them at least twice during the examination to 
specify the onset of the tinnitus.  She said it was not 
uncommon for a veteran that had been denied compensation to 
change their reported date of onset.

The examiner noted that there were some discrepancies in 
previous audiograms.  She also said that hearing tests with 
the current examination were initially elevated and 
unreliable.  The examiner added that, due to her perception 
of the Veteran's malingering on the current examination, she 
questioned the validity of the Veteran's statement of onset 
of his tinnitus.  She noted that his military service was in 
the 1950s and that his tinnitus was periodic in nature.  She 
stated that the Veteran's tinnitus was not caused by or a 
result of his military service.  

The examiner provided an addendum to her opinion in October 
2005.  She noted that she had reviewed the claims folder for 
a third time and that her opinion remained unchanged.

The Board denied the Veteran's claim for service connection 
in January 2006.  The Board concluded that there was no 
diagnosis of tinnitus in service, and no chronic disease in 
service.  The Board accepted the fact of exposure to acoustic 
trauma.  The Board found that the Veteran's statements of the 
onset of his tinnitus during service to not be credible.  The 
Board determined that he had made conflicting statements and 
the VA examiner had provided an opinion that found no nexus 
between the current tinnitus and the Veteran's military 
service.

The Veteran sought to reopen his claim for service connection 
for tinnitus in October 2007.  Evidence associated with the 
record since the Board decision of January 2006 includes an 
audiology evaluation from Mid Missouri Hearing Center dated 
in July 2007, VA outpatient records for the period from 
August 2006 to December 2007, treatment records from S. L. 
Knappenberger, M.D., for the period from January 2008 to 
November 2008, VA examination reports dated in February 2008, 
December 2008, and February 2009, and statements from the 
Veteran.

All of the medical evidence is new as it was not of record at 
the time of the Board decision of January 2006.  Some of the 
medical evidence is also material as it goes toward proving a 
previously unestablished fact of relating the Veteran's 
tinnitus to his military service.  Moreover, the evidence 
raises a reasonable possibility of substantiating the claim 
for service connection.  Thus, the Veteran's claim for 
service connection for tinnitus is reopened.  A discussion of 
the evidence will follow.



Reopened Claim

The Mid Missouri Hearing Center evaluation notes an accurate 
history of the Veteran's noise exposure during service.  The 
Veteran reported a history of tinnitus in service that had 
gotten worse in recent years.  The examiner noted that the 
sources of noise exposure in service exceeded the 85 decibel 
exposure limit for 8 hours of continuous noise exposure.  The 
examiner also said the Veteran's report of having his ear 
drum ruptured would, in itself, cause hearing loss and 
tinnitus.  The examiner noted that the Board had denied 
service connection for tinnitus based on the Veteran having 
reported not having it during service.  The examiner cited to 
medical articles that addressed the period of time that 
passed between the onset of symptoms and seeking medical 
attention and that noise doses associated with hearing loss 
are likely to be associated with tinnitus.  The examiner 
further cited the material to say that hearing loss was 
associated with a higher prevalence of tinnitus.  

The examiner noted that the Veteran reported having tinnitus 
since his military service.  The examiner noted that the 
history of high levels of noise exposure and acoustic trauma 
were consistent with hearing loss, and, according to the 
literature, were consistent with the Veteran's report of 
tinnitus.  The examiner said the Veteran reported no post-
military employment noise exposure.  The examiner opined that 
it was more likely than not that the Veteran's military noise 
exposure was the cause of his hearing loss and the resultant 
tinnitus.

The February 2008 VA examination was an evaluation of the 
Veteran's hearing loss with no discussion of tinnitus.  The 
December 2008 VA examination was to obtain an opinion as to 
the etiology of the Veteran's tinnitus.  The examiner 
referenced the VA report from April 2005 and the conclusions 
reached by that examiner.  The examiner also noted the 
Veteran's statement regarding the confusion over his reported 
date of onset of tinnitus.  The examiner said that, due to 
the Veteran's history of unreliable hearing evaluations, and 
inconsistencies of his reported date of onset, she could not 
resolve the issue without resorting to mere speculation.

The records from Dr. Knappenberger were not pertinent to the 
issue on appeal.  

The Veteran was afforded a VA examination to assess his 
hearing loss disability in February 2009.  The Veteran's 
history of noise exposure was noted as well as his complaint 
of recurrent tinnitus.  The Veteran reported the onset of 
tinnitus as 1948 with the firing of a gun on his ship.  The 
Veteran was noted to have a severe sensorineural hearing loss 
in both ears.  The examiner also opined that the Veteran's 
tinnitus was as likely as not a symptom associated with the 
hearing loss.  

The Board notes that the RO did not reopen the Veteran's 
claim at the time of its denial in February 2008.  The RO 
determined that the Mid Missouri evaluation was not new and 
material evidence as it did not show that the tinnitus began 
in service.  The RO also determined that the opinion was 
based on subjective allegations that were not supported by 
the objective evidence available.  As such, the opinion was 
considered to be unsupported and not accepted to establish 
service connection.  

The RO failed to abide by the Court's direction in Justus 
that the credibility of the evidence must be presumed at the 
stage of evaluating whether new and material evidence has 
been submitted.  The RO engaged in a weighing of the evidence 
rather than finding that there was evidence of record 
relating the Veteran's tinnitus to his military service and 
his already service-connected hearing loss.  

The Decision Review Officer (DRO) issued the statement of the 
case (SOC) in February 2009.  The DRO acknowledged that the 
Mid Missouri evaluation did represent new and material 
evidence to reopen the claim.  However, the DRO stated that 
the inconclusive opinion from the VA examiner in December 
2008 outweighed the opinion from the Mid Missouri evaluation.  
The DRO said that the VA examiner's finding that they could 
not give an opinion without resorting to mere speculation 
more closely reflected the evidentiary record and had more 
probative value.  Also, the VA examiner who could not provide 
an opinion without resorting to speculation was afforded the 
opportunity to review the information in the claims folder 
while the Mid Missouri examiner was not.  Thus, the VA 
examiner's inability to give an opinion was entitled to 
greater weight.  

The Board finds that service connection is warranted.  First, 
the VA examiner reached her opinion without having reviewed 
the claims folder.  The examination report notes that the 
examiner added a one sentence addendum, a day later, to say 
she had reviewed the claims folder.  She had already formed 
her opinion without the benefit of the claims folder.  
Second, the Court has routinely vacated VA decisions where VA 
relies on the fact that a VA examiner reviewed the claims 
folder and a private examiner did not.  See Nieves-Rodriquez 
v. Peake, 22 Vet. App. 295, 303 (2008) (Review of a claims 
file by a VA examiner, without more, does not automatically 
render the examiner's opinion competent or persuasive.  The 
absence of a claims file review by a private medical expert 
does not categorically exclude the possibility they are 
informed of the relevant facts.)

The DRO issued a supplemental statement of the case (SSOC) in 
October 2009.  The purpose of the SSOC was to address the 
opinion provided by the VA examiner in February 2009.  The 
SSOC noted the prior rationalization of why the December 2008 
VA examiner's opinion was afforded greater weight than the 
evaluation from Mid Missouri.  The DRO found that the 
February 2009 VA examiner had not provided a rationale for 
their opinion.  The DRO also found that the December 2008 VA 
examiner had provided a sound rationale to support her 
opinion as to not being able to resolve the etiology of the 
Veteran's tinnitus.

As previously discussed, the fact of the availability of the 
claims folder for review in this case does not provide any 
basis to afford the December 2008 examination report any 
greater weight.  Also, the December 2008 VA examiner did not 
provide any in-depth rationale for their statement.  They 
noted the earlier "inconsistent" statements of the Veteran, 
and the prior examiner's opinion of the Veteran's unreliable 
hearing examinations.  Despite that, the examiner could not 
reach a conclusion, unlike the VA examiner in April 2005 and 
in her addendum of October 2005, who did conclude that the 
Veteran's tinnitus was not related to his military service.  
The Board does not find the December 2008 examination report 
to be supportive of the prior VA examiner's opinion.  

The Mid Missouri evaluation, relying on the Veteran's 
statement of his onset of tinnitus to a degree, did provide a 
favorable opinion.  However, the opinion was also based on 
medical literature establishing the connection between the 
type of noise exposure experienced by the Veteran and the 
subsequent development of hearing loss and tinnitus.  There 
is no dispute as to the Veteran's noise exposure, and nature 
of that exposure, in service.  His military records clearly 
document his service on the aircraft carrier for an extended 
period of time and at least six months at sea in his second 
tour, with time on the battleship.  His post-service noise 
exposure was extremely limited - he was employed as a 
salesman.  

Whether the Veteran may have provided incorrect information 
at his hearing examination is not a basis for overlooking the 
evidence of his noise exposure in service and the reasonable 
medical opinion provided by the Mid Missouri evaluation.  
Also, the VA examiner from February 2009 found a connection 
between the Veteran's hearing loss and tinnitus.  (If the RO 
felt this opinion was not supported by a rationale, the 
examination report should have been returned to the examiner 
for such a rationale.  See 38 C.F.R. § 4.2 (2009).)

In view of the totality of the evidence, including the 
Veteran's credible accounts of noise exposure during service 
and his experiencing ringing in his ears in service and over 
the years, his service connection for hearing loss based on 
that noise exposure, the absence of evidence of any other 
etiology that would account for his current tinnitus, and the 
competing opinions from the VA examiner in 2003 and 2005 and 
the VA examiner in 2009 and the Mid Missouri evaluation, the 
Board finds that it is at least as likely as not that 
tinnitus began as a result of active military service.  
Resolving reasonable doubt in the Veteran's favor, the Board 
concludes that service connection is warranted.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2009).


ORDER

Entitlement to service connection for tinnitus is granted.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


